 

CLERK'S OFFICE U.S. DIST. COURT

AT ROANOKE, VA
FILED
MAR 24 2020

"JULIA C.
IN THE UNITED STATES DISTRICT COURT ena

FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
JAMES ARNESS ERBY, )
Petitioner, ) Civil Action No. 7:18-cv-00588
)
v. ) MEMORANDUM OPINION
)
WARDEN BRECKON, ) By: Michael F. Urbanski
Respondent. ) Chief United States District Judge

James Atness Erby, a federal inmate proceeding pro se, filed this petition for writ of
habeas corpus pursuant to 28 U.S.C. '§ 2241, alleging that his continued detention is
unconstitutional. This matter is before the court on respondent’s motion to dismiss. After
teviewing the record, the court concludes that respondent's motion must be granted.

I.

Erby is in the custody of the Warden of United States Penitentiary (“USP”) Lee. He
is serving a term of life in prison for firearms and drug crimes.! |

Erby appealed his convictions and sentences. On April 24, 2007, the Court of Appeals
for the Fourth Circuit affirmed the judgment.

Tn 2010, Erby filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in the
U.S. District Court for the Eastern District of Virginia. After finding that Erby’s claims were

untimely, procedurally defaulted, previously litigated, or meritless, the district court denied the

motion. Erby appealed the decision to the Fourth Circuit, which denied a certificate of

 

1 Specifically, Erby was sentenced to two concurrent sentences of 120 months imprisonment for two
separate counts of being a felon in possession of a fireatm and ammunition, a concurrent sentence of 240
months for the drug trafficking offense, and a consecutive sentence of life in prison for use of a firearm in
relation to a drug trafficking offense. ,
 

appealability and dismissed the motion. Erby filed a second motion to vacate pursuant to §
2255 in the sentencing court after the Supreme Court's decision in Alleyne v. United States,
570 U.S. 99 (2013). The district court denied the motion as an unauthorized second or
successive motion.

Erby filed the current petition pursuant to § 2241 on November 28, 2018. He
subsequently filed a motion to amend the petition, which the court granted. After seeking and
receiving an extension of time, respondent filed a motion to dismiss on May 17, 2019. Erby
thereafter filed an objection to the motion to dismiss as well as a motion for summary
judgment. He has since filed a motion for appointment of counsel, which the court denied,
and a second motion to amend the petition, which remains pending.

Erby raises three claims in the instant petition, as amended.” First, he argues that the
district court imposed a life sentence without authority. Relatedly, Erby claims that he remains
presumptively innocent of the distinct crimes of first degree murder and obstruction of justice.
_ In his amended petition, Erby alleges that respondent is violating his rights to due process and
to be free from cruel and unusual punishment, in violation of the Fifth and Eighth
Amendments, respectively, by continuing to detain him.

Il.

Typically, a petitioner challenging the validity of his conviction or sentence must

proceed under 28 U.S.C. § 2255 in the district where he was convicted. However, the “savings

clause” in § 2255 allows a prisoner to challenge the validity of his. conviction and/or his

 

2 Erby’s “amended petition” adds additional claims to the original petition, but does not encompass
that entire document. Accordingly, the court refers to the two filings separately.
 

sentence by filing a § 2241 petition for writ of habeas corpus, if he demonstrates that § 2255
is “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e) (“An
application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply for
relief by motion pursuant to this section, shall not be entertained if it appears that the applicant
has failed to apply for relief, by motion, to the court which sentenced him, or that such court
has denied him relief, unless it also appears that the remedy by motion is inadequate or
ineffective to test the legality of his detention.”). “[I]he remedy afforded by § 2255 is not
rendered inadequate or ineffective merely because an individual has been unable to obtain
relief under that provision, or because an individual is procedurally barred from filing a § 2255
motion.” In re Vial, 115 F.3d 1192, 1194 n.5 (4% Cir. 1997).3

. In United States v. Wheeler, 886 F.3d 415 (4% Cir. 2018), the Fourth Circuit explained

 

that where a petitioner is challenging the legality of his sentence (as opposed to his conviction),
§ 2255 will be deemed “inadequate or ineffective” only when all of the following four
conditions are satisfied: (1) at the time of sentencing, settled law of this circuit or the Supreme
Coutt established the legality of the sentence; (2) subsequent to the prisoner’s direct appeal
and first § 2255 motion, the aforementioned settled substantive law changed and was deemed
to apply retroactively on collateral review; (3) the prisoner is unable to meet the gatekeeping

provisions of § 2255(h)(2)4 for second or successive motions; and (4) due to this retroactive

 

3 The court has eliminatéd internal quotation marks, alterations, footnotes, and/or citations here and
throughout this memorandum opinion, unless otherwise noted.

4 Section 2255(h) provides that:

A second or successive motion must be certified as provided in section 22A4 by a panel of the
appropriate court of appeals to contain--
 

change, the sentence now presents an error sufficiently grave to be deemed a fundamental

defect. Id. at 429; see also Lester v. Flournoy, 909 F.3d 708, 712 (4th Cir. 2018) (applying

 

Wheeler); In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (reaching same conclusion with

 

respect to challenges to convictions and setting forth similar factors) . ‘The Wheeler court also
affirmed that the requitements of the savings clause ate jurisdictional. 886 F.3d at 423. Thus,
a § 2241 petitioner relying on the savings clause to challenge his sentence must meet the

Wheeler test for the district court to have subject matter jurisdiction to evaluate the merits of

 

the petitioner’s claims. Id. at 426-29. Although the court must apply the procedural standard
in Wheeler, “[i]n evaluating the substantive law in a § 2255(e) savings clause analysis, the court
must look to the substantive law of the circuit where a defendant. was convicted.” Ledezma-
Rodriguez v. Brecken, No. 7:18-cv-00268-JLK, 2019 WL 4644556, at *2 (W. D. Va. Sept. 24,
2019) (quoting Hahn v. Moseley, 931 F.3d 295, 300-01 (4 Cir. 2019)).

Erby cannot meet Wheeler’s requirements for use of § 2255’s savings clause.

 

Because Erby’s fitst and second grounds for relief and arguments in support thereof
significantly overlap, the court addresses them together. Erby challenges the district court’s
imposition of a life sentence, which he claims was without authority and, therefore, illegal.

Pet. at 6.5 According to Erby:

 

(2) a new rule of constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h)(2).

5 Page citations refer to the pagination generated by the court's electronic filing system (“ECF”).
 

Here Erby claims (and the record supports) that he was never indicted for the
facts used to impose the sentence in question. These facts are Obstruction of
Justice and First Degree Murder. The trial record is devoid of any such facts
found by the jury or judge. Needless to say the standard of Reasonable Doubt
has never been satisfied. There has [sic] been no final convictions for
Obstruction of Justice nor the First Degree Murder for there has been no

beginning.
Id. at 11; see also id. at 13 (“The District Court turned crimes into sentencing factors. a
Judges have broad discretion, but the record reveals that the court acted outside if its lawful
range. And in doing so punished Erby for crimes that he’s neither been charged ot convicted
of.”). Further, “[ghe resulting punishment imposed by the sentencing court is fundamentally
unfair and was done so without authority. There are many Constitutional questions in this

case. The murder was a state crime with no Federal Nexus.” Id. at 14; see also id. at 21 (noting

 

that the “District Coutt lacked authority to impose the sentence of count four.”). Therefore,
in Reby’s view, he remains “presumptively innocent of Murder in the First Degree.” Id. at 19.
Erby’s atguments are problematic for several reasons.
First, 28 U.S.C. § 2255 plainly states:

A ptisoner in custody under sentence of a court established by Act of Congress
claiming the right to be released upon the ground that the sentence was imposed
in violation of the Constitution or laws of the United States, or that the court
was without jurisdiction to impose such sentence, or that the sentence was in
excess of the maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate, set aside or
correct the sentence.

28 U.S.C. § 2255(a). Thus, the statute plainly contemplates that challenges to the court’s
jurisdiction should be raised pursuant to § 2255 in the sentencing court. See id.; see also
Williams v. United States, 283 F.2d 59, 60 (10% Cir. 1960) (“Lack of jurisdiction is a specific

gtound for relief under § 2255 and may be. adequately and effectively tested by that
 

procedute.”’). The court reiterates that lack of success under § 2255, or procedural inability to
utilize that provision, does not render § 2255 “inadequate or ineffective.” Vial, 115 F.3d at
1194 n.5.

Moteover, Etby’s contentions are clearly constitutional arguments. For example, he
states that he was deprived of his fundamental or most basic rights, Pet. at 7, 16; that “the
standard of Reasonable Doubt has never been satisfied,” id. at 11; that “[t]here are many
Constitutional questions in this case,” id. at 14; that the court “circumvented due process...
[and was] in conflict with the Due Process Clause's Reasonable Doubt requirement,” id. at 16;
that he “was deprived of the most fundamental principle of due process of law, Notice,” id.
at 23; and that, as a result, “the Fifth Amendment’s Grand Juty Clause did.not serve its
function,” id. at 24. He also refers, somewhat vaguely, to “Sixth Amendment” violations. Id.

at 15, 28.

Constitutional arguments have no place within Wheeler’s framework. See Wheeler,

 

 

886 F.3d at 429 (describing first and second requirements as: “(1) at the time of sentencing,
settled law of this circuit or the Supreme Court established the legality of the sentence; (2)
subsequent to the prisonet’s direct appeal and first § 2255 motion, the aforementioned settled

substantive law changed and was deemed to apply retroactively on collateral review . . .”); see

also Jones, 226 F.3d at 333-34. Wheeler and Jones both involved statutory, not constitutional,

 

decisions. See Wheeler, 886 F.3d at 430 (noting that petitioner was “unable to satisfy the

 

requirements of § 2255(h)(2) because Simmonsl‘I was a statutory decision . . .”); id. at 426-27

 

 

6 United States v. Simmons, 649 F.3d 237 (4% Cir. 2011).

 
 

(“Unable to file a second or successive § 2255 motion because Bailey! was a statutory (not a
constitutional) decision, Jones attempted to file a § 2241 claim for relief by using the savings

clause portal.” (citing Jones, 226 F.3d at 329-30)); see also Lester, 909 F.3d at 712 (noting that

 

 

petitioner could not meet § 2255(h)'s gatekeeping provisions because the case on which his
claim.was based was a “decision of statutory interpretation, not constitutional law”). Here, by
contrast, Erby is raising constitutional, not statutory, questions. Therefore, he cannot meet
Wheelet’s requirements for use of the savings clause and § 2241.
Second, to the extent Erby relies on the Supreme Court's decision in Alleyne v. United
States, 570 U.S. 99 (2013), see, e.g., Pet. at 5, 7, 10, 20; Obj. at 6-8, his argument fails. Alleyne
held that “[a]ny fact that, by law, increases the penalty for a ctime is an element that must be
submitted to the jury and found beyond a reasonable doubt.” 570 U.S. at 193; see also id.
. (“Mandatory minimum sentences inctease the penalty for a crime. It follows, then, that any
fact that increases the mandatory minimum is an element that must be submitted to the jury.”).
The Court relied on its reasoning in its prior decision in Apprendi y. New Jersey, 530 U.S.
466, 490 (2000) (reaching the same conclusion with respect to statutory maximum penalties).
See id.

Erby satisfies the first Wheeler factor. Leaving aside his constitutional arguments, at
the time of his conviction and sentencing, settled law of the Fourth Circuit or Supreme Court
established the legality of his sentence. Wheeler, 886 F.3d at 429. However, he cannot meet
the second condition, that since his direct appeal and first § 2255 motion, settled substantive

law changed and was deemed to apply retroactively on collateral review. Id. Alleyne has not

 

7 Bailey v. United States, 516 U.S. 137 (1995).
7
 

been held to be retroactively applicable to cases on collateral review. See United States v.
Cornette, 932 F.3d 204, 210 (4% Cir. 2019) (noting that “the Supreme Court never made the
procedural rules in Alleyne . .. retroactive”); Hyles v. Breckon, No. 7:18-cv-00183-NKM, 2018
WL 3765375, at *4 W.D. Va. Aug. 8, 2018) (“Alleyne and Apprendi are not retroactively
applicable on collateral review.”). Although Erby argues that the increase in his sentence “is

gtave, a fundamental defect in his sentence,” Pet. at 20, that argument addresses Wheeler’s

 

fourth requirement, and Erby cannot meet the second, see Robinson v. Warden of Lee County
U.S.P., No. 7:19-cv-00205-JPJ, 2019 WL 2067220, at *2 (W.D. Va. May 10, 2019) (“Robinson
fails to show that his sentence now constitutes an ertor sufficiently grave to be deemed a
fundamental defect in light of particular, post-§ 2255 changes in substantive law that have
been found to apply retroactively in a collateral proceeding.” (quoting Wheeler, 886 F.3d at
429)). All four Wheeler conditions must be satisfied. See Cook v. Warden, USP Lee County,
No. 7:18-cv-00311-GEC, 2019 WL 6221300, at *3 (W.D. Va. Nov. 21, 2019) (noting that all

fout Wheeler requirements must be satisfied, and petitioner failed to satisfy one of the four);

 

In addition, Erby has presented the same, or similar, claims to the Eastern District of
Virginia and the Fourth Circuit. For example, on direct appeal, Erby argued that evidence
regarding the murder should have been excluded under Federal Rule of Evidence 403 because
its prejudicial nature outweighed its probative value. Pet. at 2; Mot. to Dismiss, Ex. 1 at 5.
The Fourth Circuit, relying on precedent, rejected the claim. See Mot. to Dismiss at 6-7. Erby

also contended that. the district court violated his due process rights under the Fifth
Amendment by enhancing his sentence “from unadmitted facts determined by the sentencing

court.” Pet. at 2; see also Mot. to Dismiss, Ex. 1 at 10. In his first motion to vacate sentence

 
 

pursuant to § 2255, Erby argued again that that the evidence of the murder should have been
excluded under Fed. R. Evid. 403 and that the district court improperly enhanced his sentence
“based on uncharged facts that were determined by a preponderance of the evidence at
sentencing instead of beyond a reasonable doubt.” Mot. to Dismiss, Ex. 2 at 15. The cout
denied the motion as untimely, but, alternatively, dismissed Erby’s claims as having been

pteviously litigated. See id. at 9, 14-16. Undeterred, Erby filed a second motion to vacate in

 

2014 based on the Supreme Court’s decision in Alleyne. Pet. at 4;8 see also Mot. to Dismiss,
Ex. 4 at 3. The Eastern District of Virginia denied the motion because there was no.evidence
that Erby had obtained permission from the Fourth Circuit to file a second or successive §
2255 motion. See Mot. to-Dismiss at 4-5. The court further stated that the Supreme Coutt
had not made Alleyne retroactively applicable to cases on collateral review, id. at 5, and that,
even if Alleyne applied retroactively on collateral review, it did not apply in Erby’s case, see id.
at 7.

“Tt is beyond question that § 2255 is not inadequate or ineffective merely because an
individual is unable to obtain relief under that provision. A contrary tule would effectively
nullify the gatekeeping provisions [of § 2255].” Jones, 226 F.3d at 333. Instead,

[A] federal prisoner is entitled to pursue a § 2241 motion only
when he had no opportunity to utilize a § 2255 motion to take
advantage of a change in the applicable law. If, conversely, the
prisoner had an unobstructed procedural shot at filing a § 2255
motion to take advantage of a change, a § 2241 motion is

unavailable to him, and any otherwise unauthorized habeas
motion must be dismissed for lack of jurisdiction.

 

§ Erby indicates that the motion was filed in the Fourth Circuit, see Pet. at 4, but he is mistaken. The
district court’s decision is dated August 6, 2015, the same date Eby claims the Fourth Circuit denied his alleged
28 U.S.C. § 2244(b)(3)(A) motion. See id. at 4; Mot. to Dismiss, Ex. 4 at 7, Erby states that he “[s]ought to
have the motion denied to prove the unavailability of it, in order to proceed with [a] successive motion to the
District Sentencing Court.” Pet. at 4.
 

Rice v. Rivera, 617 F.3d 802, 807 (4t Cir. 2010) (per curiam). Here, it is clear that Erby had

 

multiple opportunities to raise his Alleyne claim. The fact that he failed to comply with
applicable ptocedutes does not render § 2255 “inadequate or ineffective ....” 28 U.S.C. §
2255(e); see also Vial, 145 F.3d at 1194 0.5.

Lastly, in his amended petition Erby states that he is challenging the execution of his
sentence and respondent’s authority to detain him illegally. Am. Pet. at 2. Erby claims to be
challenging his detention rather than his sentence or conviction, relying on the savings clause

but not Wheeler. Id.; see also id. at 4 (“When a prisoner seeks relief under 2255(e)’s Execution

 

 

of the sentence, he does not request his conviction be vacated. Instead he seeks relief from
illegal detention.”). However, Erby adds two additional claims: (1) a “facial challenge” to the
district court’s subject. matter jurisdiction on Counts One and Two, the § 922(g) charges,
because the government did not prove an element of the crime; and (2) a challenge to the
coutt's jurisdiction ovet his Count Fout conviction, violation of § 924(c)(1), because he was
not convicted of a "drug trafficking crime.” Id. at 3, 5-13. It is clear, then, that he continues
to attack his sentence (and underlying conviction), not just his “illegal” detention See, e.g.,
Am. Pet. at 11 (claiming that because there are no “factual allegations” in the indictment
concerning the “interstate commerce nexus,” the validity of the judgment is undermined); id.
at 13 (arguing that because he was not charged and convicted of “drug trafficking,” just
conspiracy, “count four is jurisdictionally unsound, and the conviction and sentence for the
count is [sic] invalid’).

“[Wi]hile both § 2241 and § 2255 offer a means for a federal prisoner to challenge his

detention, the two sections are not interchangeable. A federal prisoner should use § 2255 to

10
 

challenge his conviction or the imposition of his sentence. In contrast, § 2241 is the proper
vehicle for challenging the execution of a sentence.” United States v. Davis, No. 6:99-cr-

70054-NKM, 2015 WL 2151787, at *3 (W.D. Va. May 7, 2015) (citing Adams v. United States,

 

372 F.3d 132, 134 (2d Cir. 2004); Jones, 226 F.3d at 332-33); see also Mims v. Wendt, No.
5:05-cv-145, 2008 WL 351025, at *3 (N.D. W. Va. Feb. 7, 2008) (same). “Ina § 2241 petition
a prisoner may seek relief from such things as the administration of his parole, computation
of his sentence by parole officials, disciplinary actions taken against him, the type of detention,
and prison conditions in the facility whete he is incarcerated.” United States v. Summers-
Grace, Criminal No. ELH-16-0594, 2020 WL 1235016, at *2 (D. Md. Mar. 13, 2020) (quoting

Adams, 372 F.3d at 135); see also Thigpen v. Francis, No. 3:06-cv-1, 2008 WL 2117143, at *3

 

 

(N.D. W. Va. May 19, 2008) (same). Nonetheless, as discussed above, the savings clause allows
a ptisoner to challenge the validity of his conviction and/or sentence under § 2241 in limited
circumstances, specifically pursuant to Jones and Wheeler. See Tenderholt v. Saad, No. 3:18-
cv-172, 2020 WL 949198, at *4 (N.D. W. Va. Jan. 28, 2020) (“The Fourth Circuit has
announced two tests for evaluating whether.a petitionet’s claim satisfies § 2255’s savings
clause.” (citing Wheeler, 886 F.3d at 428; Jones, 226 F.3d at 333-34)).

Etby is not challenging the administration of his patole, computation of his sentence,
disciplinary actions, or prison conditions. No matter how he describes his motion, it is crystal
clear that he is challenging his entire sentence, not just the execution of that sentence. For the
reasons stated above, Erby cannot satisfy the Wheeler factors and, therefore, has not
demonstrated that § 2255 is “inadequate or ineffective to test the legality of his detention.” 28

US.C. § 2255(e).

11
 

Accordingly, the court concludes that subject matter jurisdiction over the amended

petition is also lacking, see Wheeler, 886 F.3d at 423; Jones, 226 F.3d at 333-34, and the

 

petition, as amended, must be dismissed pursuant to Fed. R. Civ. P. 12(b)(1).
III.

In addition to his § 2241 petition, Erby has filed a motion for summary judgment.
However, because the court lacks jurisdiction over the petition, it may not address the motion
for summary judgment. See Swindle v. Hudgins, No. 5:19-cv-300, 2020 WL 469660, at *3
nN .D. W. Va. Jan. 29, 2020) (““Where, as here, a federal prisoner brings a § 2241 petition that
does not fall within the scope of the savings clause, the district court must dismiss the
unauthorized habeas motion for lack of jurisdiction.” (citing Rice, 617 F.3d at 807)); Moss v.
Dobbs, No. 8:19-cv-02280, 2019 WL 7284989, at *9 n.3 (D.S.C. Sept. 23, 2019) (noting that
“a coutt that lacks jurisdiction has no ‘power to adjudicate and dispose of a claim on the
merits”), adopted by 2019 WL 5616884 (D.S.C. Oct. 31, 2019). Therefore, the court must
deny the motion.

Erby also seeks to amend the petition to raise a claim’ based on the Supreme Court's
decision in Rehaif v. United States, 139 S.Ct. 2191 (2019). Exby argues that “[t]he government
did not prove both that Mr. Erby knew he possessed a firearm and that he belonged to the
relevant category of persons batred from possessing a firearm, so the presumption of
innocen[cle remains for counts one and two.” Second Mot. to Amend. at 1. He also
challenges respondent’s execution of the sentence because the indictment did not include
language applying “knowingly” to the essential elements of counts one and two, thereby

depriving him of “fair notice” for those counts and his right to have the jury find all facts

12
 

necessaty to convict him of those counts. Id. at 2-3; see also id. at 3 (“A conviction without
Fair Notice is void. If the conviction is void so is the resulting sentence. If the sentence is
unlawful then so is the execution.”’). For the reasons stated below, the second motion to
amend must be denied.
Where, as here, more than 21 days have passed after service of the government's
answet, Rule 15(a)(2) permits amendment of the petition only with the
government's written consent or leave of court. The rule further provides that
the court should freely give leave when justice so requites. Leave to amend
should be granted in the absence of bad faith, undue prejudice to the opposing
patty, or futility of the amendment.
United States v. Kelley, No. 7:16-cr-00022-EKD-RSB, 2019 WL 6718103, at *2 (W.D. Va.
Dec. 10, 201 9). Here, amendment would be futile. As discussed above, in order to utilize §

2255’s savings clause and bring his claim pursuant to § 2241, Erby must meet the conditions

 

 

set forth in Jones and Wheeler. See Wheeler, 886 F.3d at 429; Jones, 226 F.3d at 333-34. The
Fourth Circuit has noted that Rehaif abrogated prior circuit precedent. United States v.
Lockhart, 947 F.3d 187, 198 (4% Cir. 2020) (citing United States v. Langley, 62 F.3d 602 (4%

Cir. 1995)). Thus, the first prong of the Jones and Wheeler tests is satisfied. See Wheeler, 886

 

 

F.3d at 429; Jones, 226 F.3d at 333-34.
Erby, however, cannot satisfy the second requitement. Since Rehaif, several courts

within the Fourth Circuit have held that Rehaif did not change substantive law because the

 

conduct for which the petitioner was convicted is still illegal. See, e.g., Swindle, 2020 WL
469660, at *3 (“Here, the crimes for which petitioner was convicted remain criminal offenses;
accordingly, he cannot satisfy the second prong of Jones.”); Taylor v. Huggins, No. 5:19-cv-
291, 2019 WL 6481799, at *3 (N.D. W. Va. Nov. 5, 2019) (“Even if Petitioner satisfied the

first and third elements of Jones, the crime for which he was convicted remains a criminal

13
 

offense, and, therefore, he cannot satisfy the second element of Jones.”), adopted by 2019 WL
6467823 (AD. Wa. Dec. 2, 2019); Moss, 2019 WL 7284989, at *9 (“fT]he savings clause
test in Jones requires that subsequent to a prisoner’s direct appeal and first § 2255 motion, the
substantive law changed such that the conduct of which the prisoner was convicted is deemed

not to be‘criminal. Here, no such change occurred.”); see also Moss, 2019 WL 7284989, at

 

*6-7. With respect to Erby’s case, it is still illegal for felons to possess weapons and
ammunition, for individuals to conspire to distribute controlled substances, and for individuals
to use and carty firearms during and in relation to drug trafficking crimes.

Further, in terms of Wheeler, the Supreme Court did not indicate that Rehaif was

 

retroactively applicable to cases on collateral review. See Williams v. United States, No. 3:17-

 

ct-00241, 2019 WL 6499577, at *2 (W.D. N.C. Dec. 3, 2019) (“[T]he Supreme Court did not
make Rehaif retroactive to cases on collateral review.”); Waters v. United States, No. 4:15-cr-
158, 2019 WL 3495998, at *5 (D. S.C. Aug. 1, 2019) denying motion to appoint counsel to

present a Rehaif claim in part because “there is no indication that the Supreme Court has made

 

the holding in Rehaif retroactively applicable to invalidate an otherwise final conviction under

§ 922(g).”).9
Therefore, because Erby cannot satisfy all the Wheeler conditions, the court would be

required to dismiss a Rehaif claim for lack of jurisdiction. See Swindle, 2020 WL 469660, at

 

*3 (“Consequently, because petitioner attacks the validity of his conviction and fails to

establish that he meets the Jones requirements, he is unable to satisfy the § 2255 savings clause

 

9 Rehaif was a direct appeal. See Rehaif, 139 S.Ct. at 2195.
14

 
 

to seek relief under § 2241.”); Moss, 2019 WL 7284989, at *9 n.3. Accordingly, Erby’s second
motion to amend shall be denied as futile.
IV.

Based on the foregoing, the court concludes that it lacks subject matter jurisdiction
ovet Erby’s petition and amended petition. Accordingly, the court will grant respondent’s
motion to dismiss. and dismiss the petition, as amended, without prejudice. An appropriate
order will issue this day. The motion for summary judgment and second motion to amend
will be denied.

ENTER: This o Y day of Match, 2020.

Cal Wich tf

Mich . Urbanski
ef United States District Judge

   

 

15
